IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs June 19, 2012

         STATE OF TENNESSEE v. MARCUS TERRELL CHURCH

             Direct Appeal from the Criminal Court for Davidson County
                    No. 2009-A-583   J. Randall Wyatt, Jr., Judge




                 No. M2011-01770-CCA-R3-CD - Filed June 10, 2013


Defendant, Marcus Terrell Church, was indicted by a Davidson County Grand Jury for
aggravated robbery and especially aggravated kidnapping. His first trial ended in a mistrial.
At a subsequent trial, Defendant was convicted as charged. The trial court imposed
concurrent sentences of fifteen years as a Range II offender for aggravated robbery and
twenty-five years as a Range I offender for especially aggravated kidnapping. On appeal,
Defendant argues: (1) the trial court erred in denying his motion to suppress identification
evidence; (2) the trial court improperly admitted evidence that Defendant committed an
unrelated purse-snatching during the kidnapping in this case; (3) the trial court erred in
admitting hearsay testimony concerning Defendant’s nickname; and (4) the trial court
improperly sentenced Defendant. After a thorough review of the record, we affirm the
judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the court. J OSEPH M T IPTON, P.J. filed a
separate concurring opinion, and J OHN E VERETT W ILLIAMS, J., also filed a separate
concurring opinion.

Dawn Deaner, District Public Defender; Jeffrey A. DeVasher, Assistant Public Defender, (on
appeal); and Jonathan F. Wing and Kristin Stangl, Assistant Public Defenders, (at trial),
Nashville, Tennessee, for the appellant, Marcus Terrell Church.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General, Victor S. (Torry) Johnson, III, District Attorney General; and Ben Ford and
Elizabeth Foy, Assistant District Attorneys General, for the appellee, the State of Tennessee.
                                        OPINION

I. Background

       Suppression Hearing

        Detective Christopher Brennan of the Metropolitan Nashville (Metro) Police
Department, West Precinct Investigation Division, was assigned to investigate the
kidnapping in the present case. He developed a lead on a suspect from a fingerprint
identification that he received on April 2, 2008. The print matched that of Defendant.
Detective Brennan testified that the victim had also given information that his abductor went
by the nickname of “Rell” or “Rail.” A search of a police database matched Defendant with
the nickname of “Rell.” Detective Brennan found a “mug shot” of Defendant and put
together a photographic line-up with Defendant and five other individuals. He showed the
line-up to the victim, and the victim identified Defendant within twenty seconds of looking
at the photographs. The victim was one-hundred percent certain of his identification.
Detective Brennan testified that he then told the victim that the photograph matched the
identification from the fingerprint and that he would be obtaining a warrant against
Defendant.

        On cross-examination, Detective Brennan testified that the kidnapping was alleged
to have occurred on March 31, 2008, and he received the report on April 2, 2008. He spoke
with the victim on the night of April 7, 2008, at approximately 11:40 p.m. The victim did
not know the exact length of time that he was kidnapped and held in his own car, but he gave
a time frame. Detective Brennan placed in the report that the victim was placed in the trunk
of his car at approximately 2:00 a.m. and was released sometime the following evening.

        Detective Brennan testified that he called the victim before showing him the line-up,
but did not give him any information. He only advised the victim that he had put together
a photographic line-up that he needed the victim to look at. He also read instructions to the
victim before the victim viewed the line-up. Detective Brennan testified that the description
of the suspect in the police report was that of a black male, approximately 5'4" tall, 170
pounds, with black hair, and long sideburns. Detective Brennan testified that the individuals
in the line-up were bald with goatees. He said that the picture of Defendant came from a
computer database. The victim told Detective Brennan that he had not previously seen
Defendant.

       Trial




                                             -2-
        On the evening before March 31, 2008, the victim, Byron Brandon, had been at his
girlfriend’s house in North Nashville drinking beer and using cocaine. After being at the
house five or six hours, he eventually left in his light blue Jaguar. On his way back home to
Hayes Manor, the victim drove down Jefferson Street and pulled into the parking lot of
Paul’s Market because he was low on gas. He thought that he pulled in at approximately
1:00 a.m. The victim then decided not to get gas at the market because there were “too many
people for [him] to stop. [He] just didn’t feel comfortable.” As the victim was stopped
waiting for traffic to clear so he could pull out, a man approached the victim’s open window
with a gun and said, “All right, we got ya.” The man, later identified as Defendant, got in
the passenger side of the victim’s car, pointed the gun at the victim, and demanded his ATM
card. Defendant then asked about the victim’s money, and the victim told Defendant that he
had four or five dollars in his pocket; however, the victim actually had twenty-dollars that
he planned to use to buy gas.

       The victim testified that Defendant then said, “Well, I want you to drive where I want
you to go.” The victim thought that he would be killed or robbed. He said that he began
driving while Defendant pointed the gun at him and said, “I got you. What you going to do.”
After the victim drove past Hadley Park, Defendant told him to drive into an alley. After he
pulled into the alley and stopped the car, Defendant directed the victim to turn the car off and
hand him the keys. He then told the victim to open the trunk and climb inside. Defendant
got back into the car and began driving around.

        The victim estimated that he was in the trunk for at least four or five hours, and at
some point, he heard multiple people talking outside the car. The victim testified that he
eventually pulled an access latch in the truck and crawled into the backseat of the passenger
compartment. Defendant then ordered him back into the trunk and hit him on the head with
the gun causing him to bleed. The victim crawled back into the trunk, and Defendant
continued driving. Once the victim got back into the trunk he had no “idea” how long he was
inside, “but [he] [knew] it had to be a while because it was dark.” The victim testified that
he was able to communicate with Defendant through the trunk. He said that Defendant told
him, “you might as well do what I am telling you to do cuz [sic] it is over anyway.” The
victim attempted to pull the latch a second time but the seat had been secured with
“shoestrings” and would not fall down. The victim testified that the car eventually stopped,
and he heard a female voice. He said, “She was just kind of curious of where he got the car.”
The victim testified that the car stopped again, and Defendant finally released him from the
trunk somewhere in North Nashville and said, “All right. You can go now.” The victim
testified that Defendant walked off with his cell phone, wallet, license, money, and
“everything.”




                                              -3-
        The victim testified that he climbed out of the trunk and drove home to his mother’s
house. He spoke with his mother and then called 911. Police arrived, and he was later taken
by ambulance to Meharry Hospital where he received three stitches for a cut on his elbow.
The victim later spoke with a detective who showed him a photographic line-up. He
identified a photograph of Defendant as the person who committed the offenses. The victim
testified that there were blood spots on the trunk, bumper, side panel, and driver’s seat of his
car that came from the cut to his elbow. The victim testified that he worked twenty-eight
years for the Ford Motor Company until he had a stroke. He had been disabled for ten years
due to the stroke, which caused him problems with walking and memory.

        On cross-examination, the victim was extensively cross-examined about various
inconsistencies between his trial testimony, his testimony at the 2010 trial that ended in a
mistrial, and his statements to police. The victim admitted that he “had a struggle with
cocaine.” However, he said that it did not affect his perception on the night of the offenses.
The victim testified that he arrived at his girlfriend’s house at approximately 5:00 p.m. on
March 30, 2008, and he left at approximately 12:00 a.m. on March 31, 2008. He said that
Defendant had cocaine with him when he got into the victim’s car, and he showed it to the
victim. The victim testified that the cocaine remained in Defendant’s lap while Defendant
was holding the gun, and the victim was driving. The victim said: “I am telling the jury that
I was forced into driving where I - where he told me to drive, said that if I got here ‘I can
give you this if you want it.’” He said that Defendant offered the cocaine as a bribe, but at
the same time he was pointing the gun at the victim saying, “I got ya.” The victim admitted
that he may not have mentioned the cocaine to officers or in any of his previous testimony.
He did not recall the exact time that he stopped at Paul’s Market, but said that he arrived
home at approximately 3:00 a.m.

       The victim testified that while he was in the trunk, Defendant stopped to get gas using
some of the victim’s money. He said that Defendant took money from his pocket and from
the glove compartment of the car. The victim had not previously mentioned those details to
anyone. He testified that he did not know anyone at Paul’s Market and did not know that it
was a place where people bought drugs. The victim testified that some women at the market
asked him for a ride, and he said, “No.” He said that a man then got into his car, then got out,
and handed a gun to Defendant and said, “All right. You do it.” The victim testified that he
did not mention the second man to Officer Herndon or Detective Brennan when he spoke
with them. He told Officer Herndon that Defendant approached him and said that he liked
the victim’s car and wanted to drive it. Defendant then got into the car after the victim said
that he could not drive it.

       The victim testified that it was dark when he was released from the trunk; however,
he acknowledged previously testifying that it was daylight when he was released. The victim

                                              -4-
further testified that Defendant exited a green Cadillac at Paul’s Market, but he did not see
the car when he was released. On the date of the offenses, the victim admitted that he did
not tell medical personnel that he had been drinking alcohol or using drugs. He further did
not tell Officer Herndon or Detective Brennnan that he had used drugs or that Defendant had
showed him some cocaine.

       Officer Daniel Herndon testified that he responded to a call at 712 Rowan Drive at
approximately 9:00 p.m. He spoke with the victim and the victim’s mother, Dorothy
Brandon. The victim had abrasions to his forehead and right arm, and there was a gash on
his right elbow. Officer Herndon called an ambulance due to the severity of the victim’s
injuries. He testified that the victim was coherent and seemed very exhausted. The victim
provided a physical description of the person who kidnapped him and a description of the
weapon used. Officer Herndon observed blood on the back of, and inside, the victim’s car.

        On cross-examination, Officer Herndon testified that the victim told him that the
encounter began at approximately 2:00 a.m. at Paul’s Market. Officer Herndon described
Paul’s Market as a high crime area. The victim did not mention that he had been using drugs
or that Defendant showed drugs to him while in the car. The victim also did not say that
Defendant offered him drugs in exchange for a ride. Officer Herndon testified that the victim
indicated that he was released from the trunk at approximately 6:30 p.m.

        According to the victim, the incident lasted eighteen hours. The victim told Officer
Herndon that one person got into the car at Paul’s Market, and there were others in the car
later. The victim described his kidnapper as being a black male, 5'4" with black hair, and
long sideburns. Officer Herndon did not recall the victim mentioning a hat. The victim said
that he was hit on the head with a gun when Defendant opened the trunk to get CDs. Officer
Herndon said that he would have made notes if the victim had mentioned multiple assaults.
The victim told him that he saw Defendant get into a green Cadillac after the victim got out
of the trunk. The victim also said that he was let out of the trunk at 21 st Avenue and
Buchanan Street, not in an open field.

        Dorothy Brandon, the victim’s mother, testified that she was at home on March 31,
2008, when the victim returned home. She said that the victim was bleeding and indicated
that someone held him with a gun at Paul’s “filling station.” Ms. Brandon testified that they
waited a few minutes and then called 911. She saw blood “all over” the victim’s car and in
the trunk. Ms. Brandon testified that the victim had been “a little slow” since suffering a
stroke.

       Officer Lynette Mace, of the Metro Police Department Technical Investigation
Section ID Unit, testified that she processed the victim’s car for fingerprints. She said that

                                             -5-
the vehicle had a significant amount of blood in the trunk, outside of the car, and on the
driver’s seat. Officer Mace developed some latent fingerprints on the trunk lid, exterior
driver’s door, the exterior right front door, and the area behind the right rear door of the
vehicle. She also found a prescription bottle in the vehicle belonging to Anissa Watkins.

        Officer Linda Wilson, of the Metro Police Department Identification Division
maintained latent print files and was an expert in fingerprint analysis. She examined the
prints lifted in the present case and testified that a right palm print from the victim’s car was
identified as belonging to Defendant. Other prints taken did not match anyone in the AFIS
System.

        Anissa Watkins testified that she was at a Circle K convenience store near Tennessee
State University mid-day on March 31, 2008. Ms. Watkins had walked inside the store to
inquire about the air machine, and as she was walking out, she saw a man reaching into her
car. The man pulled her purse out, got into a light blue Jaguar, and sped away. Ms. Watkins
testified that her purse contained a prescription, ruby and diamond earrings, a credit card, and
her driver’s license. The man who took her purse appeared to be in his 20's, and she thought
there were two people on the front seat. She also testified that there could have been others
in the car.

       Everett Brewer testified that he was incarcerated on a federal firearms charge. He had
signed papers for a plea agreement, but had not yet been sentenced. Mr. Brewer testified that
he faced a sentence of 180 to 200 months. As part of his plea, he agreed to cooperate on
certain other cases. Mr. Brewer testified that as a result of his cooperation, three individuals
had been arrested and convicted. Mr. Brewer testified that his testimony had to be truthful
or he would face the maximum penalty under federal law. He acknowledged that he had
several prior convictions.

       Mr. Brewer testified that he met Defendant while incarcerated at the Criminal Justice
Center when Defendant was a third shift “rock man” or trustee. He and Defendant were
eventually moved into the same “pod” but they did not share a cell. Mr. Brewer testified that
he became a trustee, and he and Defendant “became even closer.” He said that they
discussed Defendant’s case. Mr. Brewer testified:

       One particular night he was telling me about, well, he kept asking me, you
       know, did I think that, you know, that if he could beat his charge and I told
       him, you know, only he knew that, only he knew what he had done and one
       night we were sitting in the little room and he got to talking to me and just kind
       of telling me, he told me, you know, some specifics on that particular night.



                                               -6-
      He told me that he had been doing powder cocaine and then when the cocaine
      and the money ran out that he went to a - I want to say a convenience store gas
      station that he was looking for somebody slipping, he said, that uh you know
      a lot of the little drug dealers were known to come to frequent that store and
      a lot of them had a tendency to pull up and get out of their cars and leave the
      vehicle running and left an opportunity for him to jump in the vehicle and take
      off, you know, strip the car for the rims, stereo system, whatever he could get
      out of it and he told me that while he was hanging out around the store that he
      ran in - he encountered an individual and he didn’t tell me, you know, how he
      got [up on] the individual but he told me that he encountered the individual
      and that had took him at gun point, that they had left the store, and that he had
      took the individual and put him in the trunk of his car of the individual’s car
      that he had taken and that they were riding around - that he was riding around,
      driving around in the individual’s car and at some point after he had put the
      individual in the trunk he had heard a noise or happened to look in the rear-
      view mirror and noticed that the individual had, uh, had come from the trunk,
      was coming through the backseat, that somehow he had managed to maneuver
      the seat so he could come through there.

      He told me that the pistol that he had laying on his lap that he kind of slowed
      down turned around and pointed the gun at the individual and when he
      wouldn’t get, when the individual kept trying to come back he hit him a couple
      of times in the face or head area and pointed the gun at him again and made
      him get back and the individual retreated back into the trunk.

      Shortly after he said that he pulled over and kind of fixed the seat back and
      then sometime after that that he was riding around and picked up a couple of
      his homeboys is what he said and I told him that, I made the statement that he
      was lucky that they didn’t call his name, you know, say his name and said that
      they were calling him by his nickname which was Rell, that they never
      mentioned his real name, that they only said Rell.

      They had rode around for a while getting high, snorting cocaine and eventually
      he dropped those two individuals off and went back to where he had his, in the
      vicinity of where he had his car parked, and said that after he had got out of the
      car that he had dropped the trunk where the individual was locked up at and
      proceeded to walk and got in his car and he left the individual.

Mr. Brewer testified that Defendant indicated that he had been driving a Cadillac.



                                             -7-
      Mr. Brewer testified that he did not discuss Defendant’s case with anyone else, and
Defendant had only shown him a document indicating that the victim had contradicted
himself. He said that he had helped Defendant re-write two letters to his attorney.

       On cross-examination, Mr. Brewer testified that Defendant would ask him questions
about certain things because he “had been to the penitentiary and [he] had studied some law.”
Mr. Brewer testified that he and Defendant did not discuss the State’s witnesses or their
testimony, and Defendant felt that the State did not have a strong case. He said that
Defendant never showed him discovery from the case, and he did not view any police reports
or the warrant in Defendant’s case. Mr. Brewer agreed that he testified against Defendant
in order to “somewhat” help himself, and there was a possibility that the federal prosecutor
would recommend a lesser sentence in his case.

       Detective Christopher Brennan of the Metro Police Department testified that he was
assigned to investigate the present case. After receiving the report of the kidnapping and
robbery, Detective Brennan called the victim to review his side of the story to see if it
matched the officer’s report. He also stopped by Paul’s Market to see if there was any video
surveillance, but the store did not have surveillance tapes. Detective Brennan testified:

       Then two nights later I received an email from the latent print section saying
       that they had received a fingerprint hit on the fingerprints that the crime scene
       officer lifted from [the victim’s] vehicle. I was able to run that name through
       our nickname database that is entered when people are arrested, if they have
       a nickname it goes in a database that we keep.

       The nickname that [the victim] had thought that he had heard the suspect
       called while he was in the trunk of the car matched the nickname that the
       defendant had used previously at one point in time, the nickname of Rell.

       At that point I put together a photo line-up and called [the victim] on the, I
       believe it was on the 7th and took that out and showed that to him where he
       positively identified the defendant as the person who committed the crime
       against him. At that point I took warrants out on the defendant.

        Detective Brennan testified that within approximately twenty seconds after viewing
the photographic line-up, the victim identified Defendant as the person who robbed and
kidnapped him. The victim also indicated that he was one-hundred percent sure of his
identification. Detective Brennan then went to night court and obtained warrants on
Defendant.



                                              -8-
        On cross-examination, Detective Brennan testified that it was his understanding that
the offenses began at 1800 Jefferson Street. He said that the area was a high traffic and high
crime area. Detective Brennan testified that he was familiar with the term “crack pawn.” He
explained that it was a term “generally labeled as a person doesn’t have enough cash or any
money to buy drugs so they will trade whatever they have be it jewelry, vehicles, anything
of that sort.”

        Detective Brennan testified that the victim indicated that the incident began at
approximately 2:00 a.m., and he was freed from the trunk at approximately 6:30 p.m. The
victim told him that one person, not two, got into the car with him at Paul’s Market.
Detective Brennan testified that the victim described Defendant as being a 5'4" black male
with long, dark sideburns, and black hair. He said the victim indicated that he received a
head injury when Defendant opened the trunk to change the CD, not after he attempted to
crawl into the passenger compartment from the truck of the car. Detective Brennan testified
that although the victim did not mention anything about a Cadillac to him, it was listed in
Officer Herndon’s report. Officer Herndon’s report also indicated that the victim attempted
to escape from the trunk through the back seat and that the seat was pushed back and the seat
belts were buckled to prevent a further attempt at escape. The victim told Detective Brennan
that he was released from the trunk near 21st Avenue and Buchanan Streets, not in an open
field. Detective Brennan testified that the victim did not mention that Defendant had shown
him drugs or offered drugs in exchange for a ride.

        Hugh Coleman, an investigator with the Davidson County District Attorney’s Office,
testified that he determined that Defendant had a MySpace account, and he subpoenaed the
records from the account. Mr. Coleman testified that the nickname on Defendant’s MySpace
account was “Rell.” He identified a printout of the subscriber information and user number
for Defendant’s MySpace account. Mr. Coleman also identified a message from “Rell” that
was sent from Defendant’s account, and there was a photograph posted on the page. On
cross-examination, Mr. Coleman testified that none of the pictures on Defendant’s MySpace
page showed Defendant with hair or sideburns.

                                          Analysis

       A. Motion to Suppress Identification

       Defendant argues that the victim’s identification from the photographic lineup should
have been suppressed “because the identification procedures used by police deprived him of
his rights to a fair trial and due process of law, in violation of the Fifth and Fourteenth
Amendments to the United States Constitution and Article I, sections 8 and 9 of the
Tennessee Constitution.”

                                              -9-
        The findings of fact made by the trial court at the hearing on a motion to suppress are
binding upon the reviewing court unless the evidence in the record preponderates against the
trial court’s findings. State v. Ross, 49 S.W.3d 833, 839 (Tenn. 2001). However, the
application of the law to the facts found by the trial court are questions of law that this Court
reviews de novo. State v. Daniel, 12 S.W.3d 420, 423 (Tenn. 2000) (citations omitted).
“Absent a showing by the defendant that the evidence preponderates against the judgment
of the trial court, [the reviewing court] must defer to the ruling of the trial court.” State v.
Robinson, 146 S.W.3d 469, 516 (Tenn. 2004) (citing State v. Cribbs, 967 S.W.2d 773, 795
(Tenn. 1998)).

        A pre-trial identification process may be unlawful “if, under the totality of the
circumstances, the procedure is unnecessarily suggestive.” Robinson, 146 S.W.3d at 516
(citing Stovall v. Denno, 388 U.S. 293, 301-02, 87 S. Ct. 1967, 18 L. Ed. 2d 1199 (1967)).
“Suggestive confrontations are disapproved because they increase the likelihood of
misidentification, and unnecessarily suggestive ones are condemned for the further reason
that the increased chance of misidentification is gratuitous.” Neil v. Biggers, 409 U.S. 188,
198, 93 S. Ct. 375, 382, 34 L. Ed. 2d 401 (1972).

        In Biggers, the United States Supreme Court established a two-part analysis to assess
the validity of a pre-trial identification. Id., at 198-200, 93 S.Ct. at 382. This standard has
been adopted by our State’s supreme court. See Bennett v. State, 530 S.W.2d 511, 512-15
(Tenn. 1975). First, the court must determine whether the viewing process was unduly
suggestive. Biggers, 409 U.S. at 198, 93 S.Ct. at 382. A violation of due process has
occurred when there is “‘a very substantial likelihood of irreparable misidentification.’”
State v. Chapman, 724 S.W.2d 378, 380 (Tenn. Crim. App. 1986)(quoting Simmons v. United
States, 390 U.S. 377, 88 S. Ct. 967, 971, 19 L. Ed. 2d 1247 (1968)).

        Second, if the identification was unduly suggestive, the court must determine, under
the totality of the circumstances, whether the identification is nevertheless “reliable enough
to withstand a due process attack despite the suggestiveness of the pre-trial identification.”
Robinson, 146 S.W.3d at 516 (citations omitted). The factors which the court must consider
are: “(1) the opportunity of the witness to view the criminal at the time of the crime; (2) the
witness’s degree of attention; (3) the accuracy of the witness’s prior description of the
criminal; (4) the level of certainty demonstrated by the witness at the confrontation; and (5)
the time between the crime and the confrontation.” Id. at 517.

       Concerning this issue, the trial court in this case held:

       I think the issue is what was said before he picked out the man. He could have
       just as well not told him that after that, but I don’t think that that taints the

                                              -10-
       identification procedure at all. The Detective, as far as up to the identification
       point has testified here that he did not tell the man it is number 5.

       He did not tell the man anything other than he had [a] line-up that he wanted
       him to look at and at the time that he made the identification, you know, he
       picked out according to that that he is sure it is him and he is 100 percent sure
       and I think your motion to suppress the identification will have to be
       respectively overruled and denied.

       We agree with the trial court that the line-up procedure was not unduly suggestive.
Detective Brennan testified that he developed Defendant as a suspect from a fingerprint
found on the victim’s car. The victim had also given an officer the name of “Rell” or “Rail”
as a possible nickname for his abductor. Detective Brennan then located a “mug shot” of
Defendant, whose nickname was “Rell,” from a police database and put together a
photographic lineup composed of Defendant and five other similar-looking individuals.

        Prior to showing the line-up to the victim, Detective Brennan gave instructions to the
victim. He testified: “It [the instructions] tells them that the suspect may or may not be in
the picture to look at the photographs and, you know, don’t look at hair, look at facial
features because they don’t change, just as far as anything else.” Detective Brennan then
showed the line-up to the victim. He did not tell the victim that he had received a fingerprint
match. He also did not indicate to the victim that the suspect was in the line-up. Detective
Brennan testified that the victim identified Defendant as the person who abducted him. He
said that the victim viewed the line-up “approximately 20 seconds and he made a 100 percent
identification.” It was then that Detective Brennan told the victim that the fingerprint
matched that of Defendant and that he would be going to night court to obtain warrants on
Defendant.

       We acknowledge that the victim initially described his attacker at a black male who
was 5'4" tall, weighing approximately 170 pounds, with black hair and long sideburns.
However, the photographs in the line-up were of persons who were bald with goatees that
appeared different from the description of the suspect provided by the victim. However, as
pointed out by the State, this Court has held:

       [A]ny discrepancy between [a victim’s] initial description of the perpetrator
       and [a defendant’s] appearance affects the weight of the evidence, not its
       admissibility. Indeed differences in [a defendant’s] height and weight from the
       victim’s description of the robber’s height and weight should provide defense
       counsel with fertile grounds for cross-examination at trial . . . [S]uch



                                              -11-
       differences do not render the victim’s pretrial identification of the [defendant]
       inadmissible.

State v. Jeffrey Ray Jennings, No. E1999-00848-CCA-R3-CD, 2000 WL 274078, at *3
(Tenn. Crim. App. March 14, 2000) no perm. app. filed. Furthermore, Detective Brennan
instructed the victim to focus on the facial features of the subjects in the photographs rather
than their hair. The victim was extensively questioned during cross-examination about the
various discrepancies between the subjects in the photographs and his initial description of
the suspect. Defendant is not entitled to relief on this issue.

       B. Prior Bad Act

      Next, Defendant argues that the trial court erred in allowing Anissa Watkins to testify
concerning an unrelated purse-snatching that was committed during the kidnapping in this
case. More specifically, Defendant argues that the testimony should have been excluded
under Tennessee Rule of Evidence 404(b). That rule provides:

       Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity with the character
       trait. It may, however, be admissible for other purposes. The conditions which
       must be satisfied before allowing such evidence are:

              (1) The court must upon request hold a hearing outside the
              jury’s presence.

              (2) The court must determine that a material issue exists other
              than conduct conforming with a character trait and must upon
              request state on the record the material issue, the ruling, and the
              reasons for admitting the evidence;

              (3) The court must find proof of the other crime, wrong, or act
              to be clear and convincing; and

              (4) The court must exclude the evidence if its probative value is
              outweighed by the danger of unfair prejudice.

Tenn. R. Evid. 404(b).

        In Tennessee, evidence of other offenses may be admissible to show (1) motive; (2)
intent; (3) guilty knowledge; (4) identity of the defendant; (5) absence of mistake or accident;

                                              -12-
or (6) a common scheme or plan for commission of two or more crimes so related to each
other that proof of one tends to establish the other. Id. If a trial court has substantially
complied with the procedural requirements of the rule, this court will review the trial court’s
ruling for an abuse of discretion. State v. DuBose, 953 S.W.2d 649, 652 (Tenn. 1997).

        Prior to Defendant’s first trial, he filed a motion in limine to “prevent the State from
introducing in its case-in-chief any evidence of a separate theft from Ms. Anissa Watkins.”
At the hearing on Defendant’s motion, Ms. Watkins testified that on March 31, 2008, at
approximately 1:30 p.m., she stopped at a convenience store on the corner of 28 th Avenue and
D.B. Todd Boulevard because her tire was low. She entered the store to make sure that the
air pump was working. As Ms. Watkins turned to exit the store, she saw “a black gentleman
dipping his hand in my window and was kind of rambling through my things on the
passenger side [ of the car].” Ms. Watkins told the man to get out of her car, and he took her
purse, got back into a light blue Jaguar, and “sped out of there.” She identified a picture of
the victim’s car as similar to the one that she had seen. Ms. Watkins testified that her purse
contained medicine, her driver’s license, insurance cards, jewelry, and some money. She was
not familiar with the victim and there was no reason for her prescription bottle to be inside
his car. Ms. Watkins estimated that there were three or four black males “maybe 25 to 30
in that age range” in the blue Jaguar. She further testified that the convenience store was in
the same neighborhood as Paul’s Market.

        Ms. Watkins’ testimony at Defendant’s trial was substantially the same except that she
thought there were only two people in the car. She did not recall previously testifying that
were three or four people in the car, but she acknowledged that her memory would have been
better at the time of her previous testimony. Also at trial, Ms. Watkins could not “pinpoint
a time,” but said that the theft occurred in the middle of the day before 2:00 p.m.

       Concerning Defendant’s motion, the trial court held:

       I know she doesn’t identify [Defendant]. I recognize that, but I think her
       testimony has some relevancy in showing that [the victim] was apparently not
       in control of his car.

       It appears circumstantially that that probably is his car that these three or four
       young men were in and he wasn’t in it. He is obviously not a young man and
       it would go to the fact that the car that was later recovered from [the victim]
       really had a pill bottle in it that came from Ms. Watkins and I think that there
       was never any implication at all that she had anything to do with this situation.




                                              -13-
It is pretty obvious to the Court that she did not and that she was a victim
herself at Mapco or wherever she was down the street from Paul’s, so I think
it is circumstantially evidence that is probative of Mr. - the defendant, [ ],
being in this car when he finally let the man out and this comes from Ms.
Watkins, in the same car, so I think it could be prejudicial effect to almost
anything that you have, but it doesn’t help the defendant, but I think the
probative value here circumstantially that this car and the time frame to some
extent has a bearing on my thoughts about it, within the possession of
[Defendant] when he finally let [the victim] out of the car over there and from
this pill bottle that belonged to Ms. Watkins being in the car, it came from the
area near where the car was taken, so I would probably want to fashion some
sort of jury instruction that would cover this to let the jury know that he is not
on trial here for stealing this lady’s purse.

He hasn’t been identified, but only circumstantially it could be considered
going to - to whatever it would be as an exception under 404(b) so I am going
to allow her to testify about this.

I think it is enough of a nexus between what was found in his car, the
defendant, and the whole situation that was all happened on the same day right
in that same general area within a couple of blocks of each other, so I will let
her testify and then if you have a proposed instruction you can have it or Alex
you can work on something too.

It is kind of 404(b) but it is also kind of almost evidence of what was going on
that day, so I don’t think that it is just absolutely and only 404(b) type of things
as Mr. Ben Ford is saying, but I do think that we need to have some sort of
cautionary instruction about he is not on trial for stealing this purse or this
prescription drug so if we can fit that in there some way, kind of look at that
a little bit and if Ms. Yarbro has something that she wants to suggest or offer
as a requested instruction I will be more than happy to consider it too, so I will
leave that as that is now and then deal with that in the jury instructions, but I
think that she will be able to testify, so, and I don’t know whether I need to
even give her a cautionary, whether I need to give any kind of cautionary
instruction at the time of the testimony.

I could say something about it is not alleged here that this man was charged
with stealing her purse or anything, but do you want me to go there or to just
simply just let her testify and give some instruction in my written instructions?
I mean he hasn’t been identified as stealing the purse or the drugs?

                                       -14-
       The following exchange then took place between the trial court and defense counsel:

       [Defense Counsel]: No.

       THE COURT:           I mean, he hasn’t been identified as stealing the purse or
                            the drugs.

       [Defense Counsel]: Right. I, I don’t think there is any need for a cautionary
                          instruction to be in with her testimony - -

       THE COURT:           Okay.

       [Defense Counsel]: - - but anything in the jury charge would work.

       THE COURT:           That is the way I looked at it too. So Alex be thinking
                            about that, okay, then bring the jury on in.

       At the conclusion of Defendant’s trial, the trial court gave the following jury
instruction concerning Ms. Watkins’ testimony:

       You have heard evidence in the form of the testimony of Anissa Watkins
       regarding an incident that she observed relating to the theft of her personal
       property. This testimony was provide - was provided as contextual
       background evidence - as contextual background evidence. However, the
       defendant is not charg[ed] of any crime that relates to this incident. You are
       to consider this evidence only as it provides a complete story of the events and
       not as evidence that the defendant would have a propensity or natural
       inclination to behave in a particular way.

       If from the proof you find that the defendant has committed acts other than for
       that which he is on trial, you may not consider such evidence to prove his
       disposition to commit the offenses for which he is on trial. Such evidence of
       other acts, if considered by you for any purpose must not be considered for any
       purpose other than that specifically stated.

       Defendant contends that the trial court erred in admitting Ms. Watkins’ testimony as
contextual background evidence, and the State concedes that the trial court erred by
instructing the jury to consider the evidence as contextual background evidence. Evidence
offered to show contextual background may be admissible, even if it involves evidence of
a defendant’s prior acts, in cases where the evidence is relevant to an issue other than

                                             -15-
criminal propensity and its probative value is not outweighed by the danger of unfair
prejudice. State v. Gilliland, 22 S.W.3d 266, 271 (Tenn. 2000). The standard by which a
court determines relevance is set forth in Rule 401 of Tennessee’s Rules of Evidence
(evidence is relevant if it has “any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable then it would
be without the evidence”). Although this threshold for admitting evidence is “relatively
lenient,” background evidence used to show the context of events may not always pass even
this low threshold of admission because it is rarely probative of an actual material issue at
trial. Id. While the standard under which background evidence involving other crimes,
wrongs, or acts will be admissible should be “narrowly drawn to avoid the negative
implications associated with criminal propensity evidence, the standard should not be so
narrow as to sacrifice the jury’s understanding of the necessary context of the case.” Id. at
272. Accordingly, our supreme court has held that, in cases where the state seeks to offer
evidence of other crimes, wrongs, or acts that are relevant only to provide a contextual
background, the state must first establish that (1) the absence of the evidence would create
a chronological or conceptual void in its presentation of its case; (2) the void created by the
lack of such evidence would likely result in significant jury confusion as to the material
issues or evidence in the case; and (3) the probative value of the evidence is not outweighed
by the danger of unfair prejudice. Id.

       We find that the testimony by Ms. Watkins was properly admitted. The evidence was
“somewhat” contextual background evidence. Officer Mace testified, without any objection
on relevance grounds, that Ms. Watkins’ prescription bottle was found in the victim’s car.
Ms. Watkins’ testimony that she saw a young black male take her purse which contained her
prescription bottle, and that he was in a light blue Jaguar similar to the victim’s car, with one
or more other young black males in it explains how the bottle got into the victim’s car.

       Ms. Watkins’ testimony also corroborates the victim’s testimony that he was not in
the passenger compartment of his car mid-day on the day of the kidnapping. This is
circumstantial evidence that he was, as he claimed, in the trunk of his car in the area where
the kidnapping and robbery occurred several hours after his initial confrontation with
Defendant.

        Because this evidence corroborated the victim’s testimony, it was highly probative and
not outweighed by the danger of unfair prejudice. We conclude that the trial court did not
err in admitting this evidence.




                                              -16-
       C. Admission of Testimony Concerning Defendant’s Nickname

       Third, Defendant contends that the trial court erred in admitting testimony concerning
his nickname of “Rell.” Prior to trial, Defendant filed a motion in limine asking the trial
court to prevent the State from introducing evidence of his alleged nickname. More
specifically, Defendant objected to testimony that the nickname was obtained from MySpace
or a police database. He argued that the evidence was inadmissible hearsay under Tenn. R.
Evid. 801 and 802, that the evidence in the police database was evidence that Defendant had
committed other crimes excluded by Tenn. R. Evid. 404(b), and that the MySpace web page
contained irrelevant, extraneous, and potentially prejudicial information.

        The trial court held that that the State’s witnesses would be allowed to testify that
Defendant’s nickname of “Rell” was obtained from a police database and a MySpace web
page. The trial court cautioned the prosecution “to be very careful and not to be referring to
this as something that came from mug shots or different police database[sic][,]” and instead
“just say something just kind of generic that from some database or whatever it is without
indicating that he has a prior record.” Concerning the MySpace page, the trial court
cautioned the prosecution to “be very careful” and omit any references on the MySpace page
to Defendant having previously being incarcerated.

        Hearsay is defined as “a statement, other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.”
Tenn. R. Evid. 801(c). In general, hearsay statements are inadmissible. Tenn. R. Evid. 802
(“Hearsay is not admissible except as provided by these rules or otherwise by law.”). “‘The
determination of whether a statement is hearsay and whether it is admissible through an
exception to the hearsay rule is left to the sound discretion of the trial court.’” State v.
Thomas, 158 S.W.3d 361, 400 (Tenn. 2005)(quoting State v. Stout, 46 S.W.3d 689, 697
(Tenn. 2001)). This Court will not disturb a trial court’s ruling on the admission of hearsay
evidence absent a clear showing that it abused its discretion. Id. More recently, in Pylant
v. State, 263 S.W.3d 854 (Tenn. 2008), specifically discussing the admissibility of evidence
when a hearsay objection has been made, the supreme court recognized,

       [Q]uestions concerning the admissibility of evidence rest within the sound
       discretion of the trial court, and this Court will not interfere in the absence
       of abuse appearing on the face of the record. State v. Dotson, 254 S.W.3d
378, 392 (Tenn. 2008); see State v. DuBose, 953 S.W.2d 649, 652 (Tenn.
       1997); State v. VanTran, 864 S.W.2d 465, 477 (Tenn. 1993); State v. Harris,
       839 S.W.2d 54, 73 (Tenn. 1992).

Pylant, 263 S.W.3d at 870 (emphasis added).

                                               -17-
        In a footnote in Pylant, the supreme court repudiated the opinion of this Court in State
v. Gilley, 297 S.W.3d 739 (Tenn. Crim. App. 2008), that review of a hearsay ruling by the
trial court must be reviewed under a de novo standard of review rather than an abuse of
discretion standard. Pylant, 263 S.W.3d at 871 n.26. Gilley was filed on August 18, 2008,
and Pylant was filed approximately five weeks later on September 25, 2008. After quoting
this Court’s reasoning in Gilley, the supreme court stated, “this Court continues to believe
that questions concerning the admissibility of evidence are reviewed under an abuse of
discretion standard.” Id. Rule 4(G)(2) of the Rules of the Supreme Court of Tennessee
states, “(2) Opinions reported in the official reporter . . . shall be considered controlling
authority for all purposes unless and until such opinion is reversed or modified by a court of
competent jurisdiction.”

       Concerning the standard of review on appeal on the issue of hearsay objections, there
are contradictory holdings by the supreme court and the court of criminal appeals. Since the
supreme court of Tennessee has appellate jurisdiction over the court of criminal appeals, it
is obvious that the reported decision of the supreme court, especially when it rejects the
opinion of the court of criminal appeals, must be followed.

       MySpace Page

       Investigator Hugh Coleman testified that he determined Defendant had a MySpace
account, and he subpoenaed the record for the account. He identified the subscriber report
for the account which showed Defendant’s name and the user number assigned to the
account. Mr. Coleman found a message on Defendant’s MySpace account that was sent
using the name “Rell.” He also identified a photograph of Defendant from the MySpace
account.

        The trial court properly found that information concerning Defendant’s nickname
obtained from his MySpace account was not inadmissable hearsay. We note, as pointed out
by the State, that the hearsay rule does not exclude a party’s own statement which is offered
against that party. Tenn. R. Evid. 803(1.2)(A). “This means that any assertion a party spoke,
wrote, or did may be used against that party as an admission.” Neil P. Cohen et al.,
Tennessee Law of Evidence § 8.06[3][a](LEXIS publishing, 5 th ed. 2005(footnotes omitted).
The evidence established that Defendant had a MySpace page on which he posted pictures
of himself and sent messages using the nickname of “Rell.” Accordingly, Defendant is not
entitled to relief on this issue.

       Police Database




                                              -18-
        At trial, Detective Christopher Brennan testified concerning Defendant’s nickname
as follows:

       I started the investigation by first calling [the victim] the night that I received
       the report, just to go over his side of the story and make sure it matched with
       what was on the report in the officer’s report. The, that evening after I talked
       with him I went by the market to see if there was any surveillance video and
       they don’t have any surveillance video there.

       Then two nights later I received an email from the latent print section saying
       that they had received a fingerprint hit on the fingerprints that the crime scene
       officer lifted from [the victim’s] vehicle. I was able to run that name through
       our nickname database that is entered when people are arrested, if they have
       a nickname it goes in a database that we keep.

       The nickname that [the victim] had thought that he had heard the suspect
       called while he was in the trunk of the car matched the nickname that the
       defendant had used at that point in time, the nickname of Rell.

       At that point I put together a photo line-up and called [the victim] on the, I
       believe it was on the 7th and took that out and showed that to him where he
       positively identified the defendant as the person who committed the crime
       against him. At that point I took warrants out on the defendant.

        The State concedes, and we agree that Detective Brennan’s testimony referring to
Defendant’s nickname being on the database was hearsay, and there was no foundation for
its admissibility under any exception to the hearsay rule. However, any error in admitting
the testimony was harmless since Mr. Coleman and Everett Brewer, whose testimony was
properly admitted, both testified that Defendant’s nickname was “Rell.”

        Defendant also complains that Detective Brennan’s testimony was inadmissible
evidence that he had committed another crime or bad act independent from that for which
he was charged under Tenn. R. Evid. 404(b). As previously noted, Defendant included this
ground in his motion in limine, and the trial court warned the State not to refer to
Defendant’s nickname as coming from a police database. However, the State violated the
trial court’s instruction when Detective Brennan testified that, “I was able to run that name
through our nickname database that is entered when people are arrested, if they have a
nickname it goes in a database that we keep.” Although Detective Brennan’s testimony
concerning the arrest was improper, Defendant did not request a mistrial or a curative
instruction or object to the testimony concerning the arrest. The rules do not require “relief

                                              -19-
[to] be granted to a party responsible for an error or who failed to take whatever action was
reasonably available to prevent or nullify the harmful effect of an error.” Tenn. R. App. P.
36(a). Therefore, the issue is waived on appeal.

       D. Length of Sentence

       Finally, Defendant argues that his sentence of twenty-five years at one-hundred
percent for his especially aggravated kidnapping conviction is excessive. Previously, our
review of a defendant’s challenge to the length, range, or manner of service of a sentence
was de novo with a presumption of correctness. However, our supreme court recently
adopted a new standard of review for sentencing in light of the 2005 changes in Tennessee
sentencing law. State v. Bise, 380 S.W.3d 682 (Tenn. 2012). In Bise, the Court concluded:

       In summary, the 2005 amendments to the 1989 Act were intended to bring our
       sentencing scheme in line with the decisions of the United States Supreme
       Court in this area. Accordingly, when the 2005 amendments vested the trial
       court with broad discretionary authority in the imposition of sentences, de
       novo appellate review and the “presumption of correctness” ceased to be
       relevant. Instead, sentences imposed by the trial court within the appropriate
       statutory range are to be reviewed under an abuse of discretion standard with
       a “presumption of reasonableness.”

Id. at 708. Accordingly, we now review a defendant’s challenge to the sentence imposed by
the trial court under an abuse of discretion standard with a “presumption of reasonableness.”
Id.

       Tennessee’s Sentencing Act provides:

       (c) The court shall impose a sentence within the range of punishment,
       determined by whether the defendant is a mitigated, standard, persistent,
       career, or repeat violent offender. In imposing a specific sentence within the
       range of punishment, the court shall consider, but is not bound by, the
       following advisory sentencing guidelines:

       (1) The minimum sentence within the range of punishment is the sentence that
       should be imposed, because the general assembly set the minimum length of
       sentence for each felony class to reflect the relative seriousness of each
       criminal offense in the felony classifications; and




                                            -20-
       (2) The sentence length within the range should be adjusted, as appropriate by
       the presence or absence of mitigating and enhancement factors set out in §§
       40-35-113 and 40-35-114.

       T.C.A. § 40-35-210(c)(1)-(2) (emphasis added).

        In conducting a review of a sentence, this Court must consider (a) the evidence
adduced at the trial and the sentencing hearing; (b) the presentence report; (c) the principles
of sentencing and arguments as to sentencing alternatives; (d) the nature and characteristics
of the criminal conduct involved; (e) evidence and information offered by the parties on the
enhancement and mitigating factors set forth in Tennessee Code Annotated sections 40-35-
113 and 40-35-114; (f) any statistical information provided by the Administrative Office of
the Courts as to Tennessee sentencing practices for similar offenses; and (g) any statement
the defendant wishes to make in the defendant’s own behalf about sentencing. T.C.A. § 40-
35-210(b); see also State v. Carter, 254 S.W.3d 335, 343; State v. Imfeld, 70 S.W.3d 698,
704 (Tenn. 2002).

         A trial court is mandated by the Sentencing Act to “impose a sentence within the
range of punishment.” T.C.A. § 40-35-210(c). A trial court, however, “is no longer required
to begin with a presumptive sentence subject to increase and decrease on the basis of
enhancement and mitigating factors.” Carter, 254 S.W.3d at 346. Therefore, an appellate
court is “bound by a trial court’s decision as to the length of the sentence imposed so long
as it is imposed in a manner consistent with the purposes and principles set out in sections
-102 and -103 of the Sentencing Act.” Id.

       A trial court’s “fail[ure] to appropriately adjust” a sentence in light of applicable, but
merely advisory, mitigating or enhancement factors, is no longer an appropriate issue for
appellate review. Id., 254 S.W.3d at 345 (citing State v. Banks, No. W2005-02213-CCA-R3-
DD, 2007 WL 1966039, at *48 (Tenn. Crim. App. July 6, 2007) (noting that “[t]he 2005
amendment [to the Sentencing Act] deleted appellate review of the weighing of the
enhancement and mitigating factors, as it rendered the enhancement and mitigating factors
merely advisory, not binding, on the trial courts”). In Bise the Court concluded:

       We hold, therefore, that a trial court’s misapplication of an enhancement or
       mitigating factor does not invalidate the sentence imposed unless the trial court
       wholly departed from the 1989 Act, as amended in 2005. So long as there are
       other reasons consistent with the purposes and principles of sentencing, as
       provided by statute, a sentence imposed by the trial court within the
       appropriate range should be upheld.

Bise, 380 S.W.3d at 706.


                                              -21-
        Although he was convicted of aggravated robbery and especially aggravated
kidnapping, Defendant only challenges his sentence for especially aggravated kidnapping,
a Class A felony, with a sentencing range of fifteen to twenty-five years as a Range I
offender. T.C.A. §§ 39-13-305(b)(1); 40-35-112 (a)(1). The trial court applied the following
enhancement factors: the Defendant has a previous history of criminal convictions or
criminal behavior, in addition to those necessary to establish the appropriate range; the
Defendant, before trial has failed to comply with conditions of a sentencing involving release
into the community; and the victim was particularly vulnerable due to physical disability.
Tenn. Code Ann. § 40-35-114 (1), (4), and (8). The trial court also applied one mitigating
factor: that the Defendant voluntarily released the victim alive. Tenn. Code Ann. § 39-13-
305(b)(2).

       Defendant argues that the trial court erred in applying enhancement factor(4), that the
victim was particularly vulnerable due to physical disability. However, we conclude that this
precise argument is no longer proper grounds for appeal under our Supreme Court’s decision
in Bise. As previously discussed, the Court in Bise held that even if a trial court misapplies
an enhancement or mitigating factor, the sentence is not invalidated unless the trial court
“wholly departed from the 1989 Act, as amended in 2005.” Bise, 380 S.W.3d at 706. In this
case, the trial court sentenced Defendant to twenty-five years for especially aggravated
kidnapping, a sentence consistent with the purposes and principles of sentencing and within
the appropriate range.

        The record clearly shows that the trial court stated with specificity its reasons for
imposing the maximum sentence. The record also shows that the trial court followed the
statutory sentencing procedure, made findings of fact that are adequately supported in the
record, and gave due consideration to the principles that are relevant to sentencing. In fact,
as pointed out by the State, the trial court considered but declined to impose consecutive
sentences in this case, noting that “the increased length of punishment within the Defendant’s
range was a consideration for not imposing consecutive sentencing.” The court further stated
that the twenty-five year sentence “is the minimum sentence necessary to protect society and
is the least severe measure necessary to appropriately punish the defendant.” Based on our
review, we conclude that the trial court did not abuse its discretion by imposing a sentence
of twenty-five years for Defendant’s especially aggravated kidnapping conviction.

                                      CONCLUSION

       After a thorough review, we affirm the judgments of the trial court.

                                                    ___________________________________
                                                    THOMAS T. WOODALL, JUDGE

                                             -22-